Mellott, /., concurring: Implicit in the language of the majority are two theories with which I do not agree: (1) That the filing of a return by the Commissioner under section 3176 R. S. may start the running of the statute of limitations; and (2) that the Commissioner may combine in one notice of deficiency and that we may hear and decide in one proceeding the joint, primary and representative liability of the executors and the several, secondary and personal liabilities of the same individuals as transferees. As to the first, we have already announced in this case1 that the statute of limitations begins to run only if a return, which is not false or fraudulent, is filed by the executor. If extant decisions of this tribunal stand for any other view, then I think they should be overruled. As to the second, orderly procedure requires that the Commissioner elect whether he will determine a liability against the estate, which may be overturned only if the petitioners sustain their burden of proof, or proceed against the transferees in the manner contemplated by the statute (sec. 316, Revenue Act of 1926), assuming the attendant burden of proof. For a fuller discussion of the principles which the instant proceedings ignore or discard see Edward Michael, 22 B. T. A. 639; affd., 75 Fed. (2d) 966; certiorari denied, 296 U. S. 579; Milk Bottle Exchange, lnc., 43 B. T. A. 33; Paul, Federal Estate and Gift Taxation, § 13.47 and 13.48; Mertens, Law of Federal Income Taxation, ch. 53. Murdock, Van Fossan, and HarRon, JJ., agree with the above. Leech, J., concurs with the second point herein.   See memorandum of Judge Van Fossan accompanying orders overruling petitioners* motion for judgment on the pleadings.